
	
		I
		112th CONGRESS
		2d Session
		H. R. 4006
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require the submission of a plan to ensure the
		  placement of sufficient U.S. Customs and Border Protection officers at each of
		  the ten international airports in the United States with the largest volume of
		  international travelers to effectively combat security threats and
		  vulnerabilities, and for other purposes.
	
	
		1.Plan to ensure airport
			 security
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting through U.S. Customs and Border Protection, shall submit to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a
			 comprehensive plan for ensuring the placement of sufficient U.S. Customs and
			 Border Protection officers at each of the ten international airports in the
			 United States with the largest volume of international travelers.
			(b)ElementsThe
			 plan required under subsection (a) shall include the following:
				(1)An assessment of existing personnel
			 employed at the airports identified in such plan.
				(2)An assessment of
			 the existing security threats and vulnerabilities of such airports.
				(3)An estimate of the
			 personnel needs for each such airport that is required in order to effectively
			 combat such security threats and vulnerabilities.
				(4)An assessment of
			 how increases in international travel may impact current U.S. Customs and
			 Border Protection security functions.
				(5)An identification
			 of any obstacles that may impede such a plan from being fully
			 implemented.
				(6)A
			 detailed estimate of all costs associated with the implementation of such a
			 plan.
				
